Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 6, 8, and 9 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 6, 8, and 9 when “taken as a whole” recite the abstract idea of a mental practice. Specifically, the claims are reciting the use of metrics to determine the success and effectiveness of a software application in measuring adoption rate. 

The independent claims recite, “...obtaining usage data of a…of an organization; identifying at least one expected user of the…; determining at least one benchmark for usage of the…based on a power law and the at least one expected user, wherein the determining is based on the usage data only internal to the organization; comparing the obtained usage data with the at least one benchmark; and outputting results of the comparison...collecting customer usage data; fitting the customer usage data over a distribution; comparing the customer usage data against the distribution; and determining, based on the data, at least one business value from the comparison... collecting customer activity data; creating a distribution; modifying the distribution based on one or more assumptions based on the customer activity data; fitting the modified distribution to the customer activity data; and determining, based on the fitted distribution, at least one business value…collecting data characterizing usage of a plurality of…hosted on a…by users of a set of at least….; storing the collected data, wherein the collected data forms a collected data distribution; comparing the collected data distribution with an assumed distribution; determining, based on the comparison, at least one business value for at least one of the plurality...” are all directed towards to a mental process

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 6, 8, and 9 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to a mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

PART I.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)


In particular, the claims recite the additional elements beyond the recited abstract idea of, “...a non-transitory computer readable medium…processor…processing device…software application…network…”

Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. (See, MPEP 2106.05 (f)) 

As a result, Examiner asserts that the dependent claims are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

PART II.  DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNTS TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: “...a non-transitory computer readable medium…processor…processing device…software application…network…”
Examiner asserts that these do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. (See, MPEP 2106.05 (f))



The dependent claims of do not independently overcome 101, and are therefore, rejected based on their dependency of claims 1, 6, 8, and 9. The dependent claims alone or in combination recite similar elements which have already been found to be non-patent eligible.  It should be noted that claims 7 and 10, may include the abstract idea of a mathematical concept as well as a mental process. 

The dependent claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as discussed above. 

Thus, all the claims are rejected under 101.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is to a computer storage medium.  Where the specification provides support for the claimed element in “gate arrays”. (Instant Spec [paragraph 66])  The Subject Matter Eligibility of Computer Readable Media memorandum (01/26/2010) states “The broadest reasonable interpretation of a claim drawn to a computer readable medium . . . typically covers forms of non-transitory tangible media and transitory propagating signal per se . . . particularly when the specification is silent”, also see MPEP 2106.03(I).  It is suggested that Applicant add “non-transitory” to the claimed limitation to overcome the rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mukunthu (US Pub. No. 20130019007) (hereinafter, Mukunthu) in view of Cheng (US Pub. No. 20140074443) (hereinafter, Cheng).

Regarding claim 1, 
Mukunthu teaches 
A non-transitory computer-readable medium on which are stored instructions that, when executed by at least one processing device, enables the at least one processing device to perform the operations of: 
Obtaining usage data of a software application of an organization (para [0030]); 
Identifying at least one expected user of the software application 
(Para [0013], 'advertising the software application to users'). 

Mukunthu does not teach, however, Cheng does teach,

Comparing the obtained usage data with the at least one benchmark (para [0029]); 

And outputting results of the comparison (para [0062], 'generating performance reports'). 

It would have been obvious to one of ordinary skill in the art at the time of filing to include the analytical framework of Cheng with the methods of Mukunthu in order to provide more refined analysis of user data.

Regarding claim 2, 
Mukunthu teaches 
The non-transitory computer-readable medium of claim 1, wherein the software application comprises at least two objects (para [0014]); 
Wherein the instructions for identifying the at least one expected user of the software application further comprise identifying the at least one expected user of the software application for each of the at least two objects (para [0015]),
 


And wherein comparing the obtained usage data with the at least one benchmark is performed for each of the at least two objects (para [0062]). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the analytical framework of Cheng with the methods of Mukunthu in order to provide more refined analysis of user data.

Regarding claim 3, 
Mukunthu teaches 
The non-transitory computer-readable medium of claim 1, wherein the instructions, when executed by at least one processing device, enables the at least one processing device to perform the operations of: 
Obtaining login information of users of the software application (para [0043]); 

and wherein the instructions for identifying the at least one expected user of the software application further comprise instructions for identifying only users that have 

Regarding claim 4, 
Mukunthu teaches 
The non-transitory computer-readable medium of claim 1, wherein the instructions, when executed by at least one processing device, enables the at least one processing device to perform the operations of: 
Obtaining performance information of users of the software application (para [0018]); 
Correlating the usage data with the performance information (para [00201); 
And outputting the results of the correlation (para [0021]).

Regarding claim 5, 
Cheng teaches 
The non-transitory computer-readable medium of claim 4, wherein the instructions, when executed by at least one processing device, enables the at least one processing device to perform the operations of; 
Determining a scale of usage based on the at least one benchmark and the results of the correlating the usage data with the performance information (para [0030]);
Wherein outputting the results of the correlating further comprises outputting the results of the correlating relative to the scale (para [0062]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the analytical framework of Cheng with the methods of Mukunthu in order to provide more refined analysis of user data.

Regarding claim 6,
Mukunthu teaches 
A non-transitory computer-readable medium on which are stored instructions that, when executed by at least one processing device, enables the at least one processing device to perform the operations of: 
Collecting customer usage data (para [0013], [0021], and [0030]). 

Mukunthu does not teach, however, Cheng does teach 
Fitting the customer usage data over a distribution (para [0030]); 
Comparing the customer usage data against the distribution (para [0029]-[0030]); 
And 
Determining, based on the data, at least one business value from the comparison (para [0035]).



Regarding claim 8, 
Mukunthu teaches 
A non-transitory computer-readable medium on which are stored instructions that, when executed by at least one processing device, 
Enables the at least one processing device to perform the operations of: collecting customer activity data (para [0013], [0020], and [0030]). 

Mukunthu does not teach, however, Cheng does teach, 
Creating a distribution (para [0030]); 
Modifying the distribution based on one or more assumptions based on the customer activity data (para [0030]); 
Fitting the modified distribution to the customer activity data (para [0030]); 
And determining, based on the fitted distribution, at least one business value (para [0035]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the analytical framework of Cheng with the methods of Mukunthu in order to provide more refined analysis of user data.

Regarding claim 9, 

At least one computer-readable medium on which are stored instructions that, when executed by at least one processing device, 
enables the at least one processing device to perform the operations of: collecting data characterizing usage of a plurality of software applications hosted on a network by users of a set of at least one client device (para [0013], [0020], [0030]). 
Mukunthu does not explicitly teach, however, Cheng does teach, 
Storing the collected data, wherein the collected data forms a collected data distribution (para [0030]); 
Comparing the collected data distribution with an assumed distribution (para [0030]); 
Determining, based on the comparison, at least one business value for at least one of the plurality of software applications (para [0035]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the analytical framework of Cheng with the methods of Mukunthu in order to provide more refined analysis of user data.




s 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mukunthu in view of Cheng as applied to claim 6 and 9 above, and further in view of Official Notice.

Regarding claim 7, 
Mukunthu nor Cheng explicitly teach the non-transitory computer-readable medium of claim 6, wherein the distribution comprises a Pareto distribution. 
However, Cheng does teach a truncated power-law node degree distribution (para [0030]). A Pareto distribution was well understood in the art at the time of the invention as merely one power distribution case. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a Pareto distribution as a case-condition in the system of Cheng in order to describe a particular power-law distribution of data.

Regarding claim 10, 
Mukunthu nor Cheng explicitly teach the non-transitory computer-readable medium of claim 9, wherein the determining is based upon utilizing an index of 1-Gini Coefficient. However, Cheng does teach a truncated power-law node degree distribution (para [0030]). 
A Gini Coefficient was well understood in the art at the time of the invention as describing the conditions of a distribution. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a Gini Coefficient of one degree to describe a distribution as a case-condition in the system of Cheng in order to describe a particular power-law distribution of data.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623